DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 7/3/2018. As directed by the amendment, claims 1, 6, 8, 10, 17, 19 and 20 were amended, and no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “308” in fig. 3, “Y0” in fig. 14, and “1702” in fig. 17.
The drawings are objected to because the photographs in figs. 1-22 are unclear due to being black and white photographs. The photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawings should be used when the subject matter of the application admits of illustrations by a drawing. See MPEP 37 C.F.R. 1.84(b). Furthermore, the shading in figs. 1-22 makes the drawing unclear, for example, in fig. 1, the shading makes it unclear as to what the structures of the device are. Another example is fig. 22, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “702” has been used to designate both the hood and color coded ribbons. According to the original disclosure, page 9, line 5 states that the reference numeral “702” is color-coded ribbons. However, fig. 21 appears to show 702 as being the hood, and furthermore, the specification discloses on page 13 that reference numeral “702” is a hood.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference character 306 has been used to designate “plenum” on page 6, line 28 and “chamber” on page 6, line 29.
The reference characters 502 on page 7, line 11, 504 on page 7, line 13 and 506 on page 7, line 15 are all used to designate “intake air duct”.
The reference character 502 has been used to designate “intake air duct” on page 7, line 11 and “a sealing edge” on page 7, line 13.
The reference character 702 has been used to designate “hood” on page 11, line 17 and “color-coded ribbons” on page 9, line 5.
The reference character 1302 has been used to designate “slot” on page 10, line 2  and “one upper surface” on page 10, line 33.
Appropriate correction is required.

Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:  
In Claim 1, line 2, the term “the head” is suggested to be changed to --a head-- in order to clarify the claim. 
In Claim 7, line 2, the term “rateof” is suggested to be changed to --rate-of-- in order to fix typographical error. 
In Claim 8, line 3, the term “digital-toanalog” is suggested to be changed to --digital-to-analog-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “a signaling device connected to the controller, wherein the controller is configured to activate the signaling device before producing the one or more controller-output signals” (claim 5, lines 1-3) and “activating a signaling device before producing the one or more controller-output signals” (claim 14, lines 1-2) are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 12, lines 3-6 of the original disclosure discloses that controller 1904 and fan-speed controller 1906 could also be connected to an audio or visual signaling device to indicate selected fan speed to the user, while on page 11, lines 19-29, controller-output signals are construed as fan-speed-control output signal generated by controller 1904 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 8-9 and 14, the limitation “a signaling device connected to the controller, wherein the controller is configured to activate the signaling device before producing the one or more controller-output signals” (claim 5, lines 1-3) and “activating a signaling device before producing the one or more controller-output signals” (claim 14, lines 1-2) is unclear as to how to activate the signaling device before producing one or 
Regarding claim 8, the limitation “one or more of such circuits” (line 4) is unclear as to what circuits are being considered as “such circuits”. 
Regarding claim 8, the limitation “an output signal” (lines 6-7) is unclear if the output signal is the same as or different from “one or more controller-output signals” being claimed in claim 1, line 7. 
Further, regarding claim 8, the limitation “at least one of the circuits” (lines 7-8) is unclear as to what is being referred to by “the circuits”. Is the term “the circuits” referring to the circuits including 1, 2, 3, and 4 in claim 8, lines 2-3, or a subset of that. 
Further, regarding claim 8, the limitation “such circuits” (line 9) is unclear as to what circuits are being referred to as “such circuits”. 
Regarding claim 9, the term “the direction” (line 3) lacks proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9-11, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDerWoude et al. (US 2013/0327325 A1).

Regarding claim 2, VanDerWoude discloses wherein the one or more sensors are configured to detect chamber temperature (paragraph 0225).
Regarding claim 5, VanDerWoude discloses a signaling device (226, figure 21, paragraph 0100) connected to controller (118), wherein the controller (118) is configured to activate the signaling device (226) before producing the one or more controller-output signals (paragraphs 0100-0101, element 118 can activate element 226 before producing the one or more controller-output signals which is adjusting fan speed because when user starts the device manually, controller will be activating element 226, for example, when the device is being used, the controller-output signals produced at a 1st time and the controller-output signals produced at a 2nd later time relative to the 1st time, the activation of the power transistor 226 at the 1st time would be before the production of the controller-output signals produced at a 2nd later time).

Regarding claim 9, VanDerWoude discloses that the controller’s output signal includes at least one of (a) information about a desired rate of change of the fan speed over time (paragraph 0225, lines 8-11).
Regarding claim 10, VanDerWoude discloses a method of controlling a device (50, fig. 2, paragraph 0073) inside a barrier system (device 10 and 12 in figure 1) comprising a head unit (12, fig. 1, paragraph 0069), a hood (92, fig. 5, paragraph 0072), one or more sensors (paragraph 0225, “temperature sensitive transducer”), and a controller (118, paragraph 0100), the method comprising: (a) sensing one or more characteristics (paragraph 0225, sensing temperature); (b) producing one or more sensor signals (paragraph 0225, lines 3-5) based on the sensed one or more characteristics (paragraph 0225, sensing temperature); (c) converting and/or processing the one or more sensor signals to produce one or more controller-output signals (paragraph 0225, lines 5-11); and (d) controlling the device (50) based on the one or more controller-output signals (paragraph 0225, lines 5-11).
Regarding claim 11, VanDerWoude discloses wherein the one or more characteristics comprise one or more of: chamber temperature (paragraph 0225).
st time and the controller-output signals produced at a 2nd later time relative to the 1st time, the activation of the power transistor 226 at the 1st time would be before the production of the controller-output signals produced at a 2nd later time).
Regarding claim 15, VanDerWoude discloses wherein the barrier system (figure 1) comprises a fan (50, fig. 2, paragraph 0073), and the method further comprise controlling the speed of the fan (50) based on the one or more controller-output signals (paragraph 0225).
Regarding claim 16, VanDerWoude discloses wherein converting and/or processing the one or more sensor signals to produce one or more controller-output signals comprises converting one or more sensor signals to one or more rate-of-change signals (paragraph 0225, see how the controller 118 could step up the speed of the fan so as to increase the air flow over the light source in response to the signal output from the sensor).
Regarding claim 18, VanDerWoude discloses wherein converting and/or processing the one or more sensor signals to produce one or more controller-output signals comprises at least one of (a) determining a desired rate of change to change the fan speed over time (paragraph 0225, see how the controller 118 could step up the 
Regarding claim 19, VanDerWoude discloses a barrier system (device 10 and 12 in figure 1), said system comprising: a head unit (12, fig. 1, paragraph 0069) shaped to be worn over the head of the wearer (figure 1); a hood (92, fig. 5, paragraph 0072) positioned over the head unit (12) and forming a chamber (a chamber formed between elements 12 and 92 and inside element 92); one or more sensors (“temperature sensitive transducer”, see paragraph 0225) located within the chamber (a chamber formed between elements 12 and 92 and inside element 92, paragraphs 0085 and 0225) and configured to produce one or more sensor-output signals (paragraph 0225); and a controller (118, paragraph 0100) connected to the one or more sensors and configured to produce one or more controller-output signals based on the one or more sensor-output signals (paragraph 0225 and paragraph 0100).
Regarding claim 20, VanDerWoude discloses an apparatus (see structures below) for controlling a device (50, fig. 2, paragraph 0073) inside a barrier system (device 10 and 12 in figure 1) comprising a head unit (12, fig. 1, paragraph 0069), a hood (92, fig. 5, paragraph 0072), one or more sensors (paragraph 0225, “temperature sensitive transducer”), and a controller (118, paragraph 0100), the apparatus comprising: (a) means (paragraph 0225, “temperature sensitive transducer”) for sensing one or more characteristics; (b) means for producing one or more sensor signals (paragraph 0225, lines 3-5) based on the sensed one or more characteristics (paragraph 0225, sensing temperature); (c) means (118, paragraph 0100) for converting and/or processing the one or more sensor signals to produce one or more controller-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of Callsen (US 2011/0215931 A1).
Regarding claim 3, VanDerWoude fails to disclose that the one or more sensors comprise one or more motion sensors mounted on the head unit; and the controller is 
However, Callsen teaches a helmet (200, fig. 4, paragraph 0075) comprising wherein: the one or more sensors 104 (figure 5) comprise one or more motion sensors (104, paragraph 0065, fig. 1) mounted on the head unit (200); and the controller (110, paragraph 0091) is configured to produce the one or more controller-output signals based on a predetermined head movement for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors and controller of VanDerWoude to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Regarding claim 4, VanDerWoude discloses the claimed subject matter as claimed as set forth in claim 1. VanDerWoude is silent regarding wherein: the one or more sensors comprise a proximity sensor positioned near the head unit; and the controller is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object.
However, Callsen teaches a helmet (200, fig. 4, paragraph 0075) comprising wherein: the one or more sensors (104, fig. 5) comprise a proximity sensor (104, paragraph 0027) positioned near the head unit (200); and the controller (110, paragraph 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one or more sensors of VanDerWoude to incorporate proximity sensor and the controller is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Regarding claim 12, VanDerWoude fails to disclose that the characteristic is the head unit’s movement and step (b) comprises producing the one or more sensor signals based on a predetermined head movement.
However, Callsen teaches wherein the characteristic is the head unit’s movement (paragraphs 0013 and 0091) and step (b) comprises producing the one or more sensor signals based on a predetermined head movement (paragraph 0091) for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude to incorporate wherein the characteristic is the head unit’s movement and step (b) comprises producing the one or more sensor signals based on a predetermined head 
Regarding claim 13, VanDerWoude fails to disclose that the characteristic is an object’s proximity to the head unit, and step (b) comprises producing the one or more sensor signals based on a predetermined proximity.
However, Callsen teaches wherein the characteristic (paragraph 0027) is an object’s proximity to the head unit (200, fig. 4, paragraph 0075), and step (b) comprises producing the one or more sensor signals (paragraph 0091) based on a predetermined proximity for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude to incorporate wherein the characteristic is an object’s proximity to the head unit, and step (b) comprises producing the one or more sensor signals based on a predetermined proximity as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of Czajka (US 2013/0091624).
Regarding claim 3, VanDerWoude fails to disclose that the one or more sensors comprise one or more motion sensors mounted on the head unit; and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors and controller of VanDerWoude to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Czajka for the purpose of providing convenience to the user by allowing hands free control of the fan’s operation (see paragraphs 0120-0122 of Czajka). 
Regarding claim 12, VanDerWoude fails to disclose that the characteristic is the head unit’s movement and step (b) comprises producing the one or more sensor signals based on a predetermined head movement.
However, Czajka teaches head unit (100, 314 and 302, fig. 3) comprising one or more sensors (gesture module comprising a camera, paragraph 0122) comprise one or more motion sensors (camera, or combination of camera and accelerometer, paragraph 0122) mounted on the head unit (200); and controller is configured to produce the one or more controller-output signals based on a predetermined head movement to control a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and one or more sensors and controller of VanDerWoude to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Czajka for the purpose of providing convenience to the user by allowing hands free control of the fan’s operation (see paragraphs 0120-0122 of Czajka). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of Kuriyama (2010/0083967).
Regarding claim 4, VanDerWoude fails to disclose that the one or more sensors comprise a proximity sensor positioned near the head unit; and the controller is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object.
However, Kuriyama teaches a head unit (2, fig. 1) comprising one or more sensors (sensors 14 and 15) comprise a proximity sensor (14) positioned near the head unit (see fig. 1); and the controller (see control circuit of fig. 5) is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object (exhaust valve 7) for controlling a fan (11 and 12, paragraphs 0032-0050, the sensor 14 is used to control the blower by turning the blower on when the sensor senses that the exhaust valve is close, and turn the blower 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system and one or more sensors of VanDerWoude to have the fan, the object and the proximity sensor and the controller configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to the object as taught by Kuriyama for the purpose of providing an additional mode that would provide comfort to the user by allowing air to brought in when the user is not exhaling and ceasing the intake of air when the user is exhaling (see paragraphs 0032-0050 and claim 1 of Kuriyama).
Regarding claim 13, VanDerWoude fails to disclose that the characteristic is an object’s proximity to the head unit, and step (b) comprises producing the one or more sensor signals based on a predetermined proximity.
However, Kuriyama teaches a head unit (2, fig. 1) comprising one or more sensors (sensors 14 and 15) comprise a proximity sensor (14) positioned near the head unit (see fig. 1); and the controller (see control circuit of fig. 5) is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object (exhaust valve 7) for controlling a fan (11 and 12, paragraphs 0032-0050, the sensor 14 is used to control the blower by turning the blower on when the sensor senses that the exhaust valve is close, and turn the blower off when the proximity sensor 14 senses that the exhaust valve is at a close position, see claim 1 for short explanation).
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) as applied to claim above, and further in view of Curran (US 2012/0138051 A1).
Regarding claim 7, VanDerWoude discloses that the use of controller 118 to convert the one or more sensor signals into a rate-of-change signal, but fails to disclose  the specifics of the controller comprises a fan-speed-adjustment algorithm that converts the one or more sensor signals into a rate-of-change signal.
However, Curran teaches an air purifying respirator blower system (system in figure 1) wherein controller (23, fig. 2, paragraphs 0025 and 0030) comprises a fan-speed-adjustment algorithm (paragraph 0030) that converts the one or more sensor signals into a rate-of-change signal for the purpose of accurately regulating the operation of the fan (paragraph 0030) thereby having a better control on temperature regulation.

Regarding claim 8, VanDerWoude fails to disclose that the controller comprises either (a) at least one of the following circuits: (1) an amplifier, (2) a level-shifter, (3) an analog-to-digital converter, and (4) a digital-to-analog converter, or (b) an algorithm corresponding to one or more of such circuits, and the controller is configured to translate the one or more sensor signals into an output signal either by connecting the one or more sensor signals to at least one of the circuits identified in (a)(1) through (a)(4) above, or by executing an algorithm corresponding to such circuits.
However, Curran teaches the controller (23, paragraph 0030) comprises an algorithm corresponding to one or more of such circuits, and the controller is configured to translate the one or more sensor signals (paragraphs 0039-0041) into an output signal either by executing an algorithm (paragraph 0030) corresponding to such circuits for the purpose of accurately regulating the operation of the fan (paragraph 0030) thereby having a better control on temperature regulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of VanDerWoude to incorporate the controller comprises an algorithm corresponding to one or more of such circuits, and the controller is configured to translate the one or more sensor signals into .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) as applied to claim above, and further in view of Montenero (2010/0081411).
Regarding claim 17, VanDerWoude discloses processing the one or more sensor signals to produce one or more controller-output signals (see paragraph 0225), but fails to disclose converting and/or processing the one or more sensor signals to produce one or more controller-output signals comprises at least one of the following: (a) amplifying the one or more sensor signals, (b) level-shifting the one or more sensor signals, (c) converting the one or more sensor signals from analog signals to digital signals, (d) converting the one or more sensor signals from digital signals to analog signals, and (e) executing an algorithm that is configured to produce an output corresponding corresponding to one or more of steps (a) through (d).
However, Montenero teaches converting and/or processing one or more sensor signals includes converting the one or more sensor signals form analog signals to digital signals (see paragraph 0018, information regarding temperature in the ambient environment is provided by an analog signal to be converted by analog-to-digital converted into a digital signal for processing by the processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude to incorporate the step of converting the one or more sensor signals from analog signals to 

Remarks
Applicant is advised that should claims 1 and 19 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 10,667,568. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 1-9 and 19-20 is a broader version of the patented claims 1-7 (i.e., the instant claims 1-9 and 19-20 do not include the fan-speed control unit is configured to automatically increase 
Claims 10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of US Patent 10,667,568. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 10-17 is a broader version of the patented claims 8-14 (i.e., the instant claims 10-17 do not include automatically increasing or decreasing a fan speed based on the one or more controller-output signals corresponding to the predetermined head movement of the wearer’s head positioned in the head unit as in the patented claims 8-14). In the instant claims 10-17, the system is included in the patented claims 8-14. Any infringement over the patented claims would also infringe over the instant claims. Therefore, the instant claims 10-17 do not differ in scope form the patented claims 8-14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elam (2012/0246809) is cited to show a blower unit and a helmet. 

Yamamoto (4,502,480) is cited to show a helmet equipped with device for supplying air through a blower and filter unit. 
Hilton (4,430,995) is cited to show a power assisted air purifying respirator comprising a blower unit and a sensor for controlling the blower.
Walker (2010/0037891)(2010/0108067)(2010/0224194)(2010/0263671) (2011/0265790) is cited to show an air delivery apparatus for respirator hood having a blower unit. 
VanDerWoude (2006/0213523)(2009/0151054)(2007/0028372) is cited to show a helmet having a blower unit. 
Duarte (2007/0240719) is cited to show a portable air purifying system having a blower unit and a controller.  
Curran (2010/0294270)(2013/0092164) is cited to show a respirator assembly comprising a blower unit, helmet, and controller. 
Dwyer (2013/0186279) is cited to show a blower unit and associated sensor.  
Sernfalt (2015/0114389) is cited to show a blower unit and controller. 
Volmer (2015/0211534) is cited to show a battery operated blower filter system and associated controller.  
Shigematsu (2010/0313892) is cited to show a breathing apparatus having a blower and a proximity sensor for controlling the blower. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785